IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                                FILED
                                                              November 7, 2007
                               No. 07-10055
                             Summary Calendar             Charles R. Fulbruge III
                                                                  Clerk

UNITED STATES OF AMERICA

                                         Plaintiff-Appellee

v.

RAYMUNDO SANDOVAL

                                         Defendant-Appellant


                Appeal from the United States District Court
                     for the Northern District of Texas
                         USDC No. 4:99-CR-73-ALL


Before KING, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
     Raymundo Sandoval appeals from the 60-month sentence imposed
following the revocation of his term of supervised release, arguing that his
sentence was unreasonable under United States v. Booker, 543 U.S. 220 (2005).
The district court properly considered the 18 U.S.C. § 3553(a) factors when
imposing Sandoval’s sentence. See United States v. Gonzalez, 250 F.3d 923, 930
(5th Cir. 2001). Sandoval’s sentence, which was the statutory maximum, was



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-10055

neither unreasonable nor plainly unreasonable. See United States v. Hinson,
429 F.3d 114, 120 (5th Cir. 2005).
      Sandoval also argues that the district court violated the Sixth Amendment
when it revoked his release and imposed an additional prison term based on
facts found only by a preponderance of the evidence. Sandoval acknowledges
that this argument is foreclosed by Hinson, 429 F.3d at 119, but raises it to
preserve it for further review.
      Accordingly, the judgment of the district court is AFFIRMED.




                                       2